DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on July 28, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been changed to:
A tube arrangement, comprising:
a composite tube defining a centerline axis, wherein the composite tube comprises a proximal surface and a distal surface; and
an end fitting comprising a first end disposed within the composite tube and a second end extending from the composite tube;
wherein an outer surface of the end fitting defines a flared portion defining a terminus of the first end, a lobe portion disposed axially from the flared portion, and a terminating portion disposed axially from the lobe portion,
the proximal surface conforms to a geometry of the outer surface of the end fitting,
the lobe portion and the flared portion mechanically lock the end fitting to the composite tube to mitigate movement of the end fitting relative to the composite tube,
the lobe portion defines an annular ridge disposed around the end fitting, the annular ridge is oriented orthogonal with respect to the centerline axis, and
the distal surface of the composite tube conforms to the geometry of the outer surface of the end fitting.
Claim 2 has been canceled.
Claim 3, line 1:  the phrase “of claim 2” has been changed to --of claim 1--.
Claim 19 has been changed to:
A method for manufacturing a tube arrangement, comprising:
disposing a composite material about an end fitting to form a composite tube defining a centerline axis;
wherein the composite tube comprises a proximal surface and a distal surface, and the end fitting comprises a first end disposed within the composite tube and a second end extending from the composite tube;
wherein an outer surface of the end fitting defines a flared portion defining a terminus of the first end, a lobe portion disposed axially from the flared portion, and a terminating portion disposed axially from the lobe portion;
the proximal surface conforms to a geometry of the outer surface of the end fitting; and
the lobe portion and the flared portion mechanically lock the end fitting to the composite tube to mitigate movement of the end fitting relative to the composite tube,
the lobe portion defines an annular ridge disposed around the end fitting, the annular ridge is oriented orthogonal with respect to the centerline axis, and
the distal surface of the composite tube conforms to the geometry of the outer surface of the end fitting.
Allowable Subject Matter
Claims 1 and 3-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1, 14, and 19, wherein a tube arrangement is comprised of a composite tube having proximal and distal surfaces, an end fitting having a first end located within the composite tube and a second end extending from the composite tube, an outer surface of the end fitting defining a flared portion, a lobe portion located axially from the flared portion, and a terminating portion located axially from the lobe portion, the proximal surface conforms to the geometry of the end fitting, the lobe and flared portions mechanically lock the end fitting to the composite tube, the lobe portion defining an annular ridge, the angular ridge being oriented orthogonally to a centerline axis of the composite tube, and the distal surface of the composite tube conforms to the geometry of the outer surface of the end fitting (claims 1 and 19), the terminating portion having a second flared portion (claim 14), the second flared portion having a concave fitting surface (claim 14), the concave fitting surface being rounded (claim 14), and the composite tube having a rounded, flared proximal surface terminating at the terminating portion (claim 14).  While the prior art discloses tube arrangements, composite tubes, end fittings, flared portions, lobe portions, terminating portions, and annular ridges, the prior art does not teach or render obvious the tube arrangements and the method for manufacturing a tube arrangement as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656